

115 HRES 959 IH: To express support for recognition of June 2018 as National Orca Protection Month.
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 959IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Heck (for himself, Mr. Kilmer, Ms. DelBene, Mr. Smith of Washington, Mr. Larsen of Washington, Ms. Jayapal, Mr. Blumenauer, and Ms. Lee) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONTo express support for recognition of June 2018 as National Orca Protection Month.
	
 Whereas orcas are an icon of the Pacific Northwest; Whereas orcas are culturally and spiritually important to Indian tribes in the Pacific Northwest;
 Whereas the Puget Sound is home to three pods of Southern Resident orcas; Whereas the Southern Resident orca population has declined dramatically over the past 50 years;
 Whereas the Southern Resident orcas are among the most contaminated marine mammals in the world; Whereas the Southern Resident orcas are threatened by declining chinook salmon populations;
 Whereas the Southern Resident orcas have been protected under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) since 2005 and are one of the most endangered marine mammal populations in the world;
 Whereas the Southern Resident orca population reached its lowest level in 34 years in 2018, with 13 fewer whales than when the population was listed under the Endangered Species Act of 1973;
 Whereas June 2018 has been recognized by the States of Washington and Oregon as Orca Awareness Month; and
 Whereas the Federal Government has an obligation to protect and restore the Southern Resident orca population: Now, therefore, be it
	
 That the House of Representatives supports recognition of National Orca Protection Month. 